Title: To Alexander Hamilton from Philip Schuyler, 28 November 1792
From: Schuyler, Philip
To: Hamilton, Alexander



New York November 28th 1792
My Dear Sir

Both your letters detailing the conversation held with Mr Willet have been duly received, the contents communicated to a few friends, as I found it unnecessary to extend It, Mr. Willets statement having made no impression with our friends who believed It a Misrepresentation. Mr Van Schaack who was most alarmed at It and who mentioned It to me, was satisfied by my declaration that Willet must have misapprehended or misrepresented what past, as I knew that you was not averse to an examination of the conduct of the Canvassers and that a censure should be conveyed If they had acted corruptly, altho you was decidely of Opinion that the state ought not to be thrown into such a convulsion as might possibly terminate in a manner very painful to the friends of good Government.
When Judge Wilson was here he asked If I had received a line from you on the subject of a proposition he had made you to sell Mr Church lands in Pensylvania, to the Amount of £10000 Sterling at 2/6 per Acre provided double that sum was Advanced him on Loan and for which he proposed giving a mortgage on other lands. I informed him that I had not received a line from you mentioning that business, he pressed me to write you on the Subject. If the lands he proposes to sell were really worth 2/6 per Acre, It might be inconvenient for Mr Church to advance so large a sum as £20000—but as It will be difficult to Asscertain as well the value of the lands Mr Wilson proposes to sell as those he would Mortgage, as the latter would in probability not be productive of an income equal to the Annual interest of the money, as Mr Wilson might not be able to discharge the Interest Annually, Its accumulation might increase beyond the Increase in value of the lands. It therefore does not at present appear to me an Eligible mode of laying out money. I did not mention this to Mr Wilson, but as It may perhaps be better that the negative to his proposition should come from me than from you, I have no Objection that my sense of the business should be communicated unless you should Judge the appropriation an Eligible one.
Our political opponents are evidently embarrassed. The examination into the conduct of the Canvassers, and the testimony of the Wittness and the authenticated documents to prove the general practice of former canvassing committees, they procure, will place Many of the Members in a painful situation on the Question of Censure, and I believe they would be deserted by some should the question be moved, but for three days past the leaders amongst Clintonians have suggested the propriety of an Amendment, and I really beleive they will make the Attempt. If they do, and before the conclussion of the Investigation which is now pursuing, I shall consider it as a victory on our part.
I have a wish to pay you a visit at the Close of the next week, but If the contest is not ended I shall not dare to be absent from absence as my friends would be too much chagrined. I shall however not return to Albany until I have had the pleasure of Embracing you My Dear Eliza and the Little ones, entreat them to Accept my best Wishes, Adieu
Your Ever most affectionately   &c &c

Ph: Schuyler
Honl Alexander Hamilton Esqr &c
